         Case 2:20-cv-02315-WB Document 12 Filed 11/02/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THOMAS J. KELLY, III,                                   CIVIL ACTION
               Plaintiff,

              v.

VERTIKAL PRESS, LTD,                                    NO. 20-2315
               Defendants.

                                        ORDER

       AND NOW, this 2nd day of November, 2020, in consideration of Plaintiff Thomas J.

Kelly’s Motion for Entry of Default Judgment (ECF No. 10), IT IS ORDERD that the case is

DISMISSED for lack of jurisdiction and the Clerk of Court shall mark it CLOSED.

                                                 BY THE COURT:


                                                 /s/Wendy Beetlestone, J.

                                                 _______________________________
                                                 WENDY BEETLESTONE, J.
